UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4582


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODNEY TYREAL WHEELER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00070-JPB-3)


Submitted:    November 17, 2008             Decided:   December 1, 2008


Before WILKINSON and      MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney Tyreal Wheeler was convicted after a trial of

one count of conspiracy to possess with the intent to distribute

in excess of fifty grams of crack cocaine, in violation of 21

U.S.C.    §   841(b)(1)(A)        (2006),    two     counts    of    distribution      of

crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(C), and one

count    of   possession      with     intent   to    distribute       53.7    grams   of

crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(c).                               On

appeal, Wheeler claims the district court abused its discretion

by   denying       his   motion   to   suppress      evidence       and   by   admitting

evidence of a prior felony drug conviction.                     He also claims the

life sentence was not proportional to the convictions and the

Government failed to provide proper notice under 21 U.S.C. § 851

(2006) of its intention to seek an enhanced sentence based upon

prior felony drug convictions.              Finding no error, we affirm.

              We     review   the      district      court’s        factual     findings

underlying the denial of a motion to suppress for clear error

and its legal conclusions de novo.                   United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).                    When a suppression motion

has been denied, this court construes the evidence in the light

most favorable to the government.               United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).                  A traffic stop of a vehicle

constitutes a seizure within the meaning of the Fourth Amendment

and is permissible if the officer has probable cause to believe

                                            2
a traffic violation has occurred, Whren v. United States, 517

U.S. 806, 809-10 (1996), or a reasonable suspicion of unlawful

conduct, Terry v. Ohio, 392 U.S. 1, 20-22 (1968), regardless of

the officer’s subjective motivations, Whren, 517 U.S. at 810,

813-19 (1996).      See also Adams v. Williams, 407 U.S. 143, 146-48

(1972)    (police    had     reasonable        suspicion    to    stop        person   in

vehicle based upon an informant’s tip).                    In the context of an

arrest,   probable    cause     exists     “‘when     facts      and    circumstances

within the officer’s knowledge . . . are sufficient to warrant a

prudent person, or one of reasonable caution, in believing, in

the   circumstances    shown,       that   the    suspect     has      committed,      is

committing, or is about to commit an offense.’”                        Porterfield v.

Lott, 156 F.3d 563, 569 (4th Cir. 1998) (quoting Michigan v.

DeFillippo,   443     U.S.    31,    37    (1979)).        Reasonable          suspicion

requires more than a hunch but less than probable cause and may

be based on the collective knowledge of officers involved in an

investigation.       United     States     v.    Hensley,     469      U.S.    221,    232

(1985).    This court has held that “[b]ecause an ordinary traffic

stop constitutes a limited seizure within the meaning of the

Fourth and Fourteenth Amendments, . . . such action must be

justified by probable cause or a reasonable suspicion, based on

specific and articulable facts, of unlawful conduct.”                             United

States v. Hassan El, 5 F.3d 726, 729 (4th Cir. 1993) (internal

citation omitted).         Accordingly, when an officer observes even a

                                           3
minor traffic offense, a stop of the vehicle is constitutionally

permissible.          Id., 5 F.3d at 730.            We find the record clearly

supports the finding that the police had reasonable suspicion to

believe the car driven by Wheeler was stolen.                       Thus, there was

no constitutional error with respect to stopping or searching

the car.

               We review the district court’s determination of the

admissibility of evidence under Rule 404(b) of the Federal Rules

of   Evidence       for   abuse   of    discretion.         See   United    States   v.

Queen, 132 F.3d 991, 995 (4th Cir. 1997).                         Evidence of other

crimes    is    not    admissible      to    prove    bad   character     or   criminal

propensity.         Fed. R. Evid. 404(b).            Such evidence is admissible,

however,       to   prove   “motive,        opportunity,     intent,      preparation,

plan, knowledge, identity, or absence of mistake or accident.”

Id.; see Queen, 132 F.3d at 994.                     Rule 404(b) is an inclusive

rule,    allowing      evidence    of    other    crimes     or   acts    except   that

which tends to prove only criminal disposition.                      See Queen, 132

F.3d at 994-95.

               Evidence of prior acts is admissible under Rule 404(b)

and Fed. R. Evid. 403 if the evidence is (1) relevant to an

issue     other      than   the   general        character     of   the    defendant,

(2) necessary, and (3) reliable, and if the probative value of

the evidence is not substantially outweighed by it prejudicial

effect.        Queen, 132 F.3d at 997.               A limiting jury instruction

                                             4
explaining the purpose for admitting evidence of prior acts and

advance notice of the intent to introduce evidence of prior acts

provide additional protection to defendants.                            See id.     We find

the district court did not abuse its discretion by admitting

evidence      of    Wheeler’s        prior    felony      drug         conviction.         The

evidence was relevant on the issues of intent and identity and

was not substantially outweighed by unfair prejudice.

              “Severe, mandatory penalties may be cruel, but they

are   not     unusual     in    the       constitutional          sense,     having       been

employed      in   various     forms      throughout        our    Nation's       history.”

Harmelin v. Michigan, 501 U.S. 957, 994-95 (1991).                                In United

States v. Kratsas, 45 F.3d 63, 68 (4th Cir. 1995), this court

held that “a mandatory sentence of life imprisonment without

release, as applied to a repeat drug offender, did not run afoul

of the Eighth Amendment’s prohibition against cruel and unusual

punishment.”        We find no error in Wheeler’s life sentence.

              An   enhanced     statutory         maximum    sentence       under     §    841

based on a prior drug conviction applies only when, before the

trial or entry of a guilty plea, the Government has filed an

information        stating     in    writing       the   prior     convictions        to    be

relied   on    and    served        the   information       on    the    defendant.         21

U.S.C.   §    851(a)(1)      (2006).         The    purpose       of    providing     notice

under § 851 is to give the defendant reasonable notice of the

government’s        intent     to     rely   on     a    particular        conviction       or

                                             5
convictions       in   seeking   an   enhanced    sentence       and   to    give    the

defendant     a    meaningful     opportunity         to   be    heard.           United

States v.   Beasley,       495   F.3d   142,    149    (4th     Cir.   2007),      cert.

denied, 128 S. Ct. 1471 (2008).               We find the Government was not

required in this instance to provide a second § 851 notice after

the    superseding       indictment     was    issued.        See,     e.g.,      United

States v. Thompson, 473 F.3d 1137, 1144-47 (11th Cir. 2006).

            Accordingly, we affirm the convictions and sentence.

We    dispense    with    oral   argument      because     the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                          6